         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                             The Honorable Colleen McMahon
JEFFREY FARKAS, M.D., LLC, d/b/a
INTERVENTIONAL NEURO                         Civil Action No.: 1:18-cv-08535-CM-KHP
ASSOCIATES,

                Plaintiff,

v.

GROUP HEALTH INCORPORATED and                Oral Argument Requested
MULTIPLAN INC.,

                Defendants.




     DEFENDANT GROUP HEALTH INCORPORATED’S REPLY BRIEF IN FURTHER
         SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT




                                             CHIESA SHAHINIAN & GIANTOMASI PC
                                             One Boland Drive
                                             West Orange, NJ 07052
                                             (973) 325-1500

                                             11 Times Square
                                             New York, New York 10036
                                             (212) 973-0572
                                             Attorneys for Defendant
                                             Group Health Incorporated


On the Brief:

Adam K. Derman
Scott C. Hollander




                                         i
                                                                                7929826.2
             Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 2 of 11



                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

LEGAL ARGUMENT .................................................................................................................... 3

POINT I PLAINTIFF’S COMPLAINT SATISFIES THE DAVILA TEST AND
     THEREFORE PLAINTIFF’S SINGLE STATE LAW CAUSE OF
     ACTION SHOULD BE PREEMPTED .............................................................................. 3

          A.         PLAINTIFF IS THE TYPE OF PARTY THAT CAN BRING A
                     CLAIM UNDER ERISA. ....................................................................................... 4

          B.         PLAINTIFF’S CLAIMS CAN BE CONSTRUED AS A
                     COLORABLE CLAIM FOR BENEFITS UNDER ERISA ................................... 6

CONCLUSION ............................................................................................................................... 8




                                                                     i
                                                                                                                                7929826.2
              Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 3 of 11




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Aetna Health Inc. v. Davila,
   542 U.S. 200 (2004) ......................................................................................................... passim

Kennedy v. Conn. Gen. Life Ins. Co.,
   924 F.2d 698 (7th Cir. 1991) .....................................................................................................5

Montefiore Med. Ctr. V. Teamsters Local 272,
  642 F.3d 321 (2011) .......................................................................................................2, 3, 4, 6

Neuroaxis Neurosurgical Associates, PC v. Costco Wholesale Co.,
   919 F. Supp. 2d 345 (S.D.N.Y. 2013)........................................................................................5

North Shore-Long Island Jewish Health Care Sys. v. Multiplan, Inc.,
   953 F. Supp. 2d 419 (E.D.N.Y. 2013) .......................................................................................5

North Shore-Long Island Jewish Health Sys., Inc. v. Local 272 Welfare Fund,
   No. 12-cv-1056, 2013 U.S. Dist. LEXIS 8122 (S.D.N.Y. Jan. 15, 2013) .................................5

Star Multi Care Services, Inc. v. Empire Blue Cross Blue Shield,
    6 F. Supp. 3d 275 (E.D.N.Y. 2014) ...........................................................................................5

Statutes

ERISA .................................................................................................................................... passim

Other Authorities

Federal Rule of Civil Procedure 12(b)(6) ........................................................................................1




                                                                       ii
                                                                                                                                     7929826.2
         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 4 of 11



                                 PRELIMINARY STATEMENT

       Defendant Group Health Incorporated (“GHI”) respectfully submits this Reply

Memorandum of Law in Further Support of its Motion to Dismiss the Complaint of the Plaintiff

Jeffrey Farkas, M.D., LLC, d/b/a Interventional Neuro Associates (“Plaintiff” or “Farkas”)

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth in GHI’s Moving

Brief [Dkt. 7], as well as those discussed herein, GHI respectfully requests that the Court dismiss

the Complaint in its entirety and with prejudice.

       As set forth in GHI’s Moving Brief, Plaintiff, an “out-of-network” medical provider, filed

this action against GHI and co-defendant MultiPlan, Inc. (“MultiPlan”) seeking payment for

additional benefits pursuant to a health benefits plan issued by GHI to which Plaintiff’s patient

(“Noe S.” or “Patient”) is a member/beneficiary. Plaintiff’s Opposition Brief is premised on the

fact that GHI and/or MultiPlan did not process the benefits claims made by Plaintiff (related to

services rendered to the Patient) in the normal course, but rather submitted a proposed “single-

case” agreement to Plaintiff, whereby Plaintiff would accept a reduced rate in return for not

balance billing the patient. Plaintiff claims that, because Defendants allegedly offered this

“single-case agreement” in lieu of making payment through the normal insurance benefits

process, Plaintiff’s demand for payment is not a colorable claim for benefits under ERISA, and

therefore not subject to preemption. Such an argument defies credibility and must fail for two

main reasons.

       First, Plaintiff’s actions clearly demonstrate that it understood that any payment it

received from Defendants would be processed through the Patient’s health benefits plan and not

as a result of the “single-case agreement” it allegedly entered into with GHI and/or MultiPlan.

By way of example, Plaintiff filed a First Level Appeal and a Second Level Appeal with GHI

seeking payment on the health insurance claims it had submitted. Had Plaintiff truly believed


                                                                                          7929826.2
         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 5 of 11



that it no longer had a colorable claim for benefits under ERISA, it would not have gone through

the formal insurance appeals process in order to receive reimbursement, since the “single-case

agreement” rather than the terms of the health benefits plan governed. As Plaintiff knew that any

payment it received would be pursuant to the terms of the Patient’s health benefits plan, and not

the “single-case agreement,” it is plainly evident that this is a colorable claim for benefits under

ERISA. Plaintiff’s actions clearly demonstrate that the matter at hand is one related to the

routine submission and payment of health benefits claims, an ERISA plan function.

       Second, there can be no doubt that the dispute at issue here is one related to the “right to

payment” rather than the “amount of payment,” and therefore under the applicable law in this

Circuit, Plaintiffs state law cause of action is preempted by ERISA. It is well-settled law that a

claim involves the “right to payment” when it implicates coverage and benefits established by

the terms of the ERISA benefit plan, and involves the “amount of payment” when it involves the

computation of contract payments or the correct execution of such payments. This distinction is

critical because causes of action wherein a provider is seeking to establish its “right to payment”

can be preempted by ERISA, while disputes regarding the “amount of payment” a provider will

receive will not preempted by ERISA. Here, Plaintiff has received $9,109.35 in payments from

GHI per the terms of the Patient’s health benefits plan. Plaintiff is not satisfied with the amount

it has received, and has brought the instant action in order to recover additional payment in

connection with the medical services it provided to the Patient, a GHI insured. This is the very

essence of an ERISA managed care function – the receipt and payment of health insurance

claims. No payment has been made pursuant to the “single-case agreement,” and GHI has

processed payment to Plaintiff in the normal course pursuant to the Patient’s health benefits plan.

Plaintiff’s single state law breach of contract cause of action is nothing more than an attempt to



                                                 2
                                                                                           7929826.2
         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 6 of 11



receive additional reimbursement under the Patient’s health benefits plan, and as such, should be

preempted by ERISA.

       On the basis of the foregoing, GHI’s motion to dismiss should be granted and Plaintiff’s

Complaint should be dismissed with prejudice.

                                     LEGAL ARGUMENT

                                             POINT I

  PLAINTIFF’S COMPLAINT SATISFIES THE DAVILA TEST AND THEREFORE
PLAINTIFF’S SINGLE STATE LAW CAUSE OF ACTION SHOULD BE PREEMPTED
     Plaintiffs’ Opposition Brief essentially puts forth a single argument against preemption –

namely that its single state-law breach of contract cause of action does not satisfy prong one of

the test for ERISA preemption promulgated in the seminal case of See Aetna Health Inc. v.

Davila, 542 U.S. 200, 208 (2004). In Aetna Health Inc. v. Davila, the Supreme Court established

a two-pronged test to determine whether a state-law claim is completely preempted by ERISA §

502(a)(1)(B) (the “Davila” test). Id. at 209-10. The Davila test is conjunctive—a state-law claim

is completely preempted by ERISA only if both prongs of the test are satisfied. See Montefiore

Med. Ctr. V. Teamsters Local 272, 642 F.3d 321, 328 (2011). Under the first prong, preemption

is appropriate only if the claim is brought by “an individual [who], at some point in time, could

have brought his claim under ERISA § 502(a)(1)(B).” See Davila, 542 at 210. In making this

determination, courts consider: (1) whether the plaintiff is the type of party that can bring a claim

pursuant to § 502(a)(1)(B) and also (2) whether the actual claim that the plaintiff asserts can be

construed as a colorable claim for benefits pursuant to § 502(a)(1)(B). See Montefiore, 642 F.3d

at 328. Under the second prong of the Davila test (which Plaintiff does not argue and therefore




                                                 3
                                                                                            7929826.2
          Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 7 of 11




admits is satisfied here)1, the claim must involve “no other independent legal duty that is

implicated by a defendant's actions.” See Davila, 542 U.S. at 210.


       Here, it is abundantly clear that Plaintiff completely satisfies the first prong of the Davila

test in that (i) Plaintiff (on assignment of benefits from the Patient) is precisely the type of party

that can bring an ERISA claim; and (ii) Plaintiff’s claim can be seen as nothing more than a

colorable claim for benefits under the ERISA health benefits plan issued by GHI. Therefore,

given that the Davila test is completely satisfied, Plaintiff’s state law breach of contract claim is

preempted and must be dismissed.

       A.      Plaintiff is the Type of Party that can Bring a Claim Under ERISA.

       The first step in the Davila analysis is to determine whether Plaintiff is “the type of party

that can bring a claim pursuant to § 502(a)(1)(B).” See Montefiore, 642 F.3d at 328. Under §

502(a), a civil action may be brought “by a participant or beneficiary” of an ERISA plan to

recover benefits due to him under the terms of that plan. See 29 U.S.C. § 1132(a)(1)(B). ERISA

defines a beneficiary as “a person designated by a participant, or by the terms of an employee

benefit plan, who is or may become entitled to a benefit thereunder.” Id. § 1002(2)(B)(8).

Although § 502(a) is narrowly construed to permit only the enumerated parties to sue directly for

relief, courts have “‘carv[ed] out a narrow exception to the ERISA standing requirements' to

grant standing ‘to healthcare providers to whom a beneficiary has assigned his claim in exchange

for health care.’” See Montefiore, 642 F.3d at 329 (quoting Simon v. Gen. Elec. Co., 263 F.3d

176, 178 (2d Cir. 2001)).




1 Inasmuch as Plaintiff’s Opposition Brief does not address the second prong of the Davila test,
GHI will treat it as admitted for purposes of establishing ERISA preemption.


                                                  4
                                                                                             7929826.2
          Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 8 of 11



       Here, Plaintiff does not dispute that it possesses an assignment of benefits from its patient

that would permit it to sue GHI. Instead, Plaintiff contends that the presence of an “anti-

assignment” provision in the insurance contract may apply, and because the Second Circuit

enforces anti-assignment provisions like the one in the health benefits plan at issue here, the

assignment Plaintiff possesses may not confer it standing to sue. (Opposition Brief, p. 7). This

argument (which Plaintiff freely acknowledges requires further clarity) is not supported by well-

settled law in this Circuit, or the facts at issue here. The Courts in this Circuit have routinely

held that an assignment of benefits is enough to meet the first prong of Davila. See Star Multi

Care Services, Inc. v. Empire Blue Cross Blue Shield, 6 F. Supp. 3d 275, 286 (E.D.N.Y. 2014)

(holding that the first step of the first prong of the Davila test is satisfied when a beneficiary has

assigned his or her rights to the provider in exchange for medical care); North Shore-Long Island

Jewish Health Care Sys. v. Multiplan, Inc., 953 F. Supp. 2d 419, 436 (E.D.N.Y. 2013); North

Shore-Long Island Jewish Health Sys., Inc. v. Local 272 Welfare Fund, No. 12-cv-1056, 2013

U.S. Dist. LEXIS 8122, at *2 (S.D.N.Y. Jan. 15, 2013). Further, even an invalid assignment can

confer a colorable claim of derivative standing to sue under ERISA. See Kennedy v. Conn. Gen.

Life Ins. Co., 924 F.2d 698, 700 (7th Cir. 1991) (emphasis added); Neuroaxis Neurosurgical

Associates, PC v. Costco Wholesale Co., 919 F. Supp. 2d 345, 351 (S.D.N.Y. 2013) (relying on

Kennedy to hold that invalid assignments can confer a colorable claim of derivative standing to

sue under ERISA).

       In addition to the overwhelming law in this Circuit, the facts present here do not support

Plaintiff’s argument that it may not be the type of party that can bring a claim. To that end, it

cannot be ignored that Plaintiff (and not the Patient) submitted First and Second Level Appeals

to GHI seeking additional reimbursement. (See Complaint, Annexed to the Hollander Decl. in



                                                  5
                                                                                             7929826.2
          Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 9 of 11



Support of GHI’s Motion to Dismiss, Exhibit A, ¶¶15 and 17).        Plaintiff, an out-of-network

provider (with no relationship with GHI) who is not a plan participant or beneficiary, would have

no right to file appeals to GHI unless it was doing so pursuant to an assignment of benefits from

its Patient. Here, Plaintiff purportedly obtained an assignment of benefits and utilized the

assignment to pursue additional reimbursement via its Patient’s health benefits plan. (Opposition

Brief, ps. 6-7). For Plaintiff to now argue that it may not be the type of party that can bring a

claim under ERISA, when for months it represented to GHI that could seek reimbursement from

GHI, is disingenuous and unsupported by law and fact. Based on the foregoing, Plaintiff satisfies

step one of the first prong of the Davila test.

       B.      Plaintiff’s Claims Can Be Construed as a Colorable Claim for Benefits
               Under ERISA

       The second step of prong one of the Davila test is satisfied when “the actual claim that

the plaintiff asserts can be construed as a colorable claim for benefits” under ERISA. See

Montefiore, 642 F.3d at 329. A colorable claim for benefits under ERISA exists when the claim

“implicates coverage and benefits determinations as set forth by the terms of the ERISA benefit

plan ....” Id. at 331. A court must examine the degree to which the “actual claims asserted seek

enforcement of specific provisions of the Plan, ‘implicate coverage and benefits established by

the terms of the ERISA benefit plan,’ and ‘can be construed as … colorable claim[s] for benefits

pursuant to § 502(a)(1)(B)”’). Id. at 328.

       The Second Circuit in Montefiore adopted the “right to payment” versus “amount of

payment” distinction to determine whether there is a colorable claim for benefits pursuant to

ERISA. Id. The distinction between “right to payment” as compared to “amount of payment”

can be explained as follows: if the claims made involve the “right to payment” – namely that the

claims implicate coverage and benefits established by the terms of the ERISA benefit plan – then


                                                  6
                                                                                         7929826.2
         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 10 of 11



step two of Davila prong one would be met and (assuming the remainder of the Davila test is

met) a state law cause of action would be preempted by ERISA. In contrast, if the central

disputed issue is the amount to which the insurer is to pay pursuant to its contractual obligations

(as compared to the terms of the ERISA benefits plan), the dispute is one related to the “amount

of payment” and therefore step two of Davila prong one would not be met (and the cause of

action would not be preempted by ERISA). At its core, the question is whether the claims raised

by the provider will be evaluated and potentially paid pursuant to the terms and coverage in the

health benefits plan, or pursuant to the terms of a contract between the parties.

       Here, there can be no doubt that the dispute at issue here is one related to the “right to

payment” rather than the “amount of payment.” Plaintiff has received $9,109.35 in payments

from GHI per the terms of the Patient’s health benefits plan. (See Complaint, Annexed to the

Hollander Decl. in Support of GHI’s Motion to Dismiss, Exhibit A, ¶20). The reason GHI has

not made payment of the full amount billed by Plaintiff is that they have made certain coverage

determinations under the relevant terms of the health benefits plan. GHI has never agreed to the

amount Plaintiff is to be paid, or entered into any agreement with Plaintiff. Stated simply,

Plaintiff is not satisfied with the amount it has received, and has brought the instant action in

order to recover additional payment in connection with the medical services it provided to the

Patient, a GHI insured. This is the very essence of an ERISA managed care function – the

receipt and payment of health insurance claims.

       The only support Plaintiff has for its contention that its claim involves the “amount of

payment” rather than the “right of payment” is that Plaintiff signed a “single-case agreement”

that obligates GHI to pay a sum certain for the services rendered to the Patient. (Opposition

Brief, p. 9). However, GHI did not draft the “single-case agreement”, execute the single-case



                                                  7
                                                                                           7929826.2
         Case 1:18-cv-08535-CM Document 27 Filed 11/07/18 Page 11 of 11



agreement, or expressly authorize it.   Further and more importantly, GHI never made any

payments to Plaintiff pursuant to the “single-case agreement.” Instead, the $9,109.35 paid by

GHI to Plaintiff was pursuant to the terms of the health benefits plan; therefore any dispute

regarding further amounts due and owing fall into the “right to payment” category and not the

“amount of payment” category. Therefore, GHI has satisfied the second step of prong two of the

Davila test.

                                        CONCLUSION

       For the foregoing reasons, defendant GHI’s motion should be granted and the Plaintiff’s

Complaint should be dismissed with prejudice.


                                          CHIESA SHAHINIAN & GIANTOMASI PC
                                          Attorneys for Defendant
                                          Group Health Incorporated




                                          By: s/ Adam K. Derman ________________________
                                                 ADAM K. DERMAN

Dated: November 7, 2018




                                                8
                                                                                      7929826.2
